Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 17/181,133 filed on February 22, 2021.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Submitted Information disclosure statement (IDS) complies with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
No preliminary amendments were filed. Claims 1-20 are currently pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
“identification module” in claims 1, 4 and 9;
“fabrication module” in claim 1;
“key receiving assembly” in claim 1, 5, 7, 9 and 11-12;
“containment device” in claims 1, 5-7, 9, 11-12 and 14; and
“imaging assembly” in claim 1, 5, 8, 10 and 12-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
However, the specification published as US 2021/0172198 A1 (PGPUB) fail to clearly disclose the corresponding structures for performing the claimed function. Therefore, the above-mentioned claims, as well as claims that directly or indirectly depend from them, are rejected under 35 U.S.C. 112(b) for indefiniteness.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations (see the above list under Claim Interpterion) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Claims 1-20 are rejected under 35 U.S.C. 112(b) for indefiniteness for reasons stated in the above under Claim Interpterion.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Notwithstanding the rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness, the claim will be examined on merit as best understood and interpreted by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claim 1 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,797,163 B2 (Patent ‘163) in view of Mutch et al., US 2011/0262240 A1 (Mutch) and further in view of Marsh et al., US 2015/028201 A1 (Marsh). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in conflict simply differ in wordings and not in substance such that resolving the differences between claim 1 of the instant application and claim 1 of Patent ‘163 in view of Mutch and Marsh, would have been obvious to a person of ordinary skill in the art as indicated in rejection of claim 1 that follows and as demonstrated in the following table that shows conflicting claims side by side.
Application 17/181,133

Claim 1.  A key making machine, comprising: a housing including a slot configured to receive an existing key; an identification module, including: a key receiving assembly configured to receive a shank of the existing key; an imaging assembly comprising at least one light source and at least one camera; a tip guide configured to receive a tip of the shank, the tip guide being movable from a first location adjacent to the slot to a second location away from the slot, wherein the camera is configured to be selectively triggered to capture an image of the shank of the existing key based on a position of the tip guide, and wherein the imaging assembly is configured to identify a key blank associated with the existing key based at least on the captured image; a fabrication module configured to cut a bitting pattern into the key blank based on a bitting pattern of the existing key determined by the identification module based on the captured image; and a contaminate containment device configured to isolate the imaging assembly from the fabrication module.
Patent ‘163

Claim 1.  An identification module for a key making system, comprising: a key receiving assembly configured to receive only a shank of an existing key; an imaging assembly configured to generate an image of the shank while the existing key is being manually held in the key receiving assembly; a housing configured to house the key receiving assembly and the imaging assembly, the housing having a slot formed therein to receive the existing key; a tip guide having a recess configured to receive a tip of the shank of the existing key as the tip is inserted through the slot, the tip guide being linearly movable by insertion of the existing key from a first location adjacent the slot to a second location away from the slot; and at least one sensor associated with the tip guide and configured to indicate motion of the tip guide away from the first location and cessation of the motion at the second location, wherein: the identification module is selectively activated based on the motion of the tip guide away from the first location; and the imaging assembly is selectively triggered to capture the image of the shank of the existing key based on the cessation of motion.


Furthermore, claim 1 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,301,844 B2 (Patent ‘844) in view of Mutch and further in view of Marsh. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in conflict simply differ in wordings and not in substance such that resolving the differences between claim 1 of the instant application and claim 1 of Patent ‘844 in view of Mutch and Marsh, would have been obvious to a person of ordinary skill in the art as indicated in rejection of claim 1 that follows and as demonstrated in the following table that shows conflicting claims side by side.

	
Application 17/181,133

Claim 1.  A key making machine, comprising: a housing including a slot configured to receive an existing key; an identification module, including: a key receiving assembly configured to receive a shank of the existing key; an imaging assembly comprising at least one light source and at least one camera; a tip guide configured to receive a tip of the shank, the tip guide being movable from a first location adjacent to the slot to a second location away from the slot, wherein the camera is configured to be selectively triggered to capture an image of the shank of the existing key based on a position of the tip guide, and wherein the imaging assembly is configured to identify a key blank associated with the existing key based at least on the captured image; a fabrication module configured to cut a bitting pattern into the key blank based on a bitting pattern of the existing key determined by the identification module based on the captured image; and a contaminate containment device configured to isolate the imaging assembly from the fabrication module.
Patent ‘844

Claim 1.  An identification module for a key making system, comprising: a key receiving assembly configured to receive only a shank of an existing key; a tip guide configured to receive a tip of the shank of the existing key, the tip guide having a slot that exposes a tip end of the shank, wherein the tip guide is linearly movable by insertion of the existing key from a first location adjacent the slot to a second location away from the slot; at least one sensor associated with the tip guide and configured to indicate motion of the tip guide away from the first location and cessation of the motion at the second location; and an imaging assembly configured to capture an image of the tip end through the slot, wherein: the identification module is selectively activated based on the motion of the tip guide away from the first location; and the imaging assembly is selectively triggered to capture the image of the tip end of the existing key based on the cessation of motion.

 
Furthermore, claim 1 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,400,474 B2 (Patent ‘474) in view of Mutch and further in view of Marsh. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in conflict simply differ in wordings and not in substance such that resolving the differences between claim 1 of the instant application and claim 1 of Patent ‘474 in view of Mutch and Marsh, would have been obvious to a person of ordinary skill in the art as indicated in rejection of claim 1 that follows and as demonstrated in the following table that shows conflicting claims side by side.
	
Application 17/181,133

Claim 1.  A key making machine, comprising: a housing including a slot configured to receive an existing key; an identification module, including: a key receiving assembly configured to receive a shank of the existing key; an imaging assembly comprising at least one light source and at least one camera; a tip guide configured to receive a tip of the shank, the tip guide being movable from a first location adjacent to the slot to a second location away from the slot, wherein the camera is configured to be selectively triggered to capture an image of the shank of the existing key based on a position of the tip guide, and wherein the imaging assembly is configured to identify a key blank associated with the existing key based at least on the captured image; a fabrication module configured to cut a bitting pattern into the key blank based on a bitting pattern of the existing key determined by the identification module based on the captured image; and a contaminate containment device configured to isolate the imaging assembly from the fabrication module.
Patent ‘474

Claim 1.  A key making machine, comprising: a housing; an identification system, wherein the identification system includes: a slot opening in the housing configured to receive only the shank of an existing key; a transponder sensor located at or around the slot opening configured to detect the presence of a transponder within the head of the existing key and to read a transponder code associated with the detected transponder; and an imaging system comprising one or more light sources and one or more receivers, wherein the imaging system is configured to determine at least one feature selected from the group of features consisting of a bitting pattern of the existing key and a channel profile of the existing key; a fabrication system, wherein the fabrication system is configured to: receive a key blank that the identification system has determined to be associated with the existing key; receive information associated with the determined bitting pattern from the identification system; and cut the determined bitting pattern into a key blank; and a user interface associated with the housing, wherein the user interface includes a touch screen, and wherein the user interface is configured to provide status information to a user regarding a key duplication process.


Furthermore, claim 1 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,577,830 B2 (Patent ‘830) in view of Mutch and further in view of Marsh. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in conflict simply differ in wordings and not in substance such that resolving the differences between claim 1 of the instant application and claim 1 of Patent ‘830 in view of Mutch and Marsh, would have been obvious to a person of ordinary skill in the art as indicated in rejection of claim 1 that follows and as demonstrated in the following table that shows conflicting claims side by side.
	
Application 17/181,133

Claim 1.  A key making machine, comprising: a housing including a slot configured to receive an existing key; an identification module, including: a key receiving assembly configured to receive a shank of the existing key; an imaging assembly comprising at least one light source and at least one camera; a tip guide configured to receive a tip of the shank, the tip guide being movable from a first location adjacent to the slot to a second location away from the slot, wherein the camera is configured to be selectively triggered to capture an image of the shank of the existing key based on a position of the tip guide, and wherein the imaging assembly is configured to identify a key blank associated with the existing key based at least on the captured image; a fabrication module configured to cut a bitting pattern into the key blank based on a bitting pattern of the existing key determined by the identification module based on the captured image; and a contaminate containment device configured to isolate the imaging assembly from the fabrication module.
Patent ‘830

Claim 1.  A key making machine, comprising: a housing; an identification system, wherein the identification system includes: a slot opening in the housing configured to receive the shank of an existing first key; a transponder sensor configured to detect the presence of a transponder within an existing second key and to read a transponder code associated with the detected transponder; and an imaging system comprising one or more light sources and one or more cameras, wherein the imaging system is configured to use a single camera to determine at least a channel profile of each side of the shank of the existing first key without withdrawing and reintroducing the existing first key in the slot; a fabrication system, wherein the fabrication system is configured to: receive a key blank that the identification system has determined to be associated with the existing first key based at least in part on the determined channel profile of each side of the existing first key; and cut a bitting pattern into the received key blank that matches the bitting pattern of the existing first key; a user interface associated with the housing, wherein the user interface includes a touch screen, and wherein the user interface is configured to provide status information to a user regarding a key duplication process involving the existing first key; and a credit card reader.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 7-8, 10-13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mutch et al., US 2011/0262240 A1 (Mutch) in view of Marsh et al., US 2015/0286201 A1 (Marsh).
With respect to claim 1, Mutch discloses a key making machine [FIG. 1, par. 48], comprising: a housing including a slot [FIG. 5, par. 52, slot 20] configured to receive an existing key [FIG. 5, par. 52, master key 22]; an identification module, including: a key receiving assembly [FIG. 5, par. 52, slot 20] configured to receive a shank of the 
With respect to claim 2, Mutch, in view of Marsh, disclose all the limitations of claim 1 and further discloses a sensor associated with the tip guide and configured to generate a first signal associated with initiation of movement of the tip guide from the first location and a second signal associated with cessation of movement of the tip guide at the second location [par. 45 where analysis of the images are done on signals that represents the captured images].
With respect to claim 4, Mutch, in view of Marsh, disclose all the limitations of claim 2 and further discloses wherein the identification module is configured to be activated based on the first signal [par. 66].
With respect to claim 5, Mutch, in view of Marsh, disclose all the limitations of claim 2 and further discloses wherein the contaminate containment device includes a 
With respect to claim 7, Mutch, in view of Marsh, disclose all the limitations of claim 2 and further discloses wherein the at least one light source includes a backlight [par. 62] and the contaminate containment device is positioned between the backlight and the key receiving assembly [FIG. 7, par. 62, blocking plate 56].
With respect to claim 8, Mutch, in view of Marsh, disclose all the limitations of claim 7 and further discloses wherein the imaging assembly includes at least one side light and the camera is configured to generate a backlight image when the backlight is turned on and a sidelight image when the sidelight is turned on [pars. 62-63].
With respect to claim 10, Mutch, in view of Marsh, disclose all the limitations of claim 1 and further discloses wherein the tip guide includes a slot and the imaging assembly is configured to capture an image of the tip end through the slot [pars. 52, 56].
With respect to claim 11, the claim is drawn to a system comprising elements that are commensurate in scope with elements of claim 1 but differs from claim 1 in the limitation wherein the system includes a user interface [FIGS. 22-25, par. 47] associated with the housing [FIGS. 22-25], wherein the user interface includes a touch screen [par. 47], and wherein the user interface is configured to provide status information to a user regarding a key duplication process [par. 47 – ref. to information may be displayed to the user]; a fabrication system including at least one system for duplication of the existing key [FIG. 1, par. 51-52].
With respect to claims 12-13, the claims are drawn to systems that] perform a series of steps that are commensurate in scope with steps of claims 7-8, respectively. 
With respect to claim 15, Mutch, in view of Marsh, disclose all the limitations of claim 11 and further discloses wherein the identification system includes a transponder sensor configured to detect the presence of a transponder within the existing key [par. 98].
With respect to claim 17, Mutch, in view of Marsh, disclose all the limitations of claim 15 and further discloses wherein the transponder sensor is configured to read the transponder code associated with the detected transponder upon the existing key being fully inserted into the slot opening [pars. 98, 100].

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 3, 6, 9, 14, 16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to 3, 6, 9, 14, 16 and 18-20, the prior art of record, found as a result of a search (see Search Report and Notice of Reference Cited), alone or in combination with one another fail to disclose the following limitations.

“The key making machine of claim 2, wherein the camera is configured to be selectively triggered based on the second signal.”
With respect to claim 6:
“The key making machine of claim 5, wherein the slot is a first slot, the housing includes a second slot, and the contaminate containment device is slidably removable through the second slot.”
With respect to claim 9:
“The key making machine of claim 1, wherein the contaminate containment device includes a translucent cover configured to be removable from a side of the identification module also having the key receiving assembly.”
With respect to claim 14, the claim is drawn to a system performing a series of steps that are commensurate in scope with steps of claim 9.
With respect to claim 16:
“The system of claim 15, wherein upon detection of the presence of a transponder within the existing key, the user interface is configured to receive input from a user via the touchscreen comprising at least one input selected from the group of inputs consisting of a make of an automobile associated with the existing key, a model of an automobile associated with the existing key, and a year of an automobile associated with the existing key.”
With respect to claim 18:
“The system of claim 11, further including a sensor associated with the tip guide, the sensor being configured to generate a first signal when the tip guide moves from the 
Claim 19 depends from claim 18 and is, therefore, objected to for the above-mentioned reason.
With respect to claim 20:
“The system of claim 11, wherein the tip guide is sloped at the first location and a degree of the slope is based on an incident angle of light emitted by the imaging system.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Bass et al., WO 2007/087389 A2, discloses key duplicating machine.
Hagen et al., US 9,558,236 B1, discloses master key identification and feedback system.
Hadad, US 8,408,851 B2, discloses key duplication method and machine.
Prejean, US 6,647,308 B1, discloses key manufacturing method.
Mueller et al., US 2002/0141843 A1, discloses key cutting machine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485